DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “branch conductor path is made of a material having a relatively lower electrical resistance than the main conductor path” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications including respective conductor paths of respectively different lengths”.  There is not support for conductor paths being included (contained as part of1) the heat generators.  Rather, the conductor paths are disclosed as electrically connected to the heat generators and the electrodes (par. [0005]) and are therefore not interpreted to be part of the heat generators. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “respectively different heat generators, of the plurality of heat generators, including respective conductor paths of respectively different lengths”.  It  is unclear how the conductor paths are contained as part of  the heat generators.  Rather, the conductor paths are disclosed as electrically connected to the heat generators and the electrodes (par. [0005]).  For the purpose of examination over prior art, this limitation is interpreted as each heat generator connected to respective conductor paths of different lengths.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “resistance” in claim 4 is used by the claim to mean “resistivity,” while the accepted meaning is “ohmic resistance”, i.e., a measure of the opposition to current flow in an electrical circuit.  This measure is dependent on material, length and cross-sectional area of the ohmic element; thus not characteristic of the material per se. The term is indefinite because the specification does not clearly redefine the term.  For the purpose of examination over prior art, this limitation is interpreted as a material having lower electrical resistivity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,354,570 to Arimoto et al..

Arimoto teaches:
(claim 1)	A heater (600, Fig.4) comprising: 
a base (610);
a plurality of heat generators (620) arranged on the base in parallel to a longitudinal direction of the base; 
a plurality of electrodes (645, 655, 665) on the base; and 
conductor paths (640, 650, 660, 670, 642, 652, 662, 672), disposed above the base and electrically connected to the plurality of heat generators and the plurality of electrodes, respectively different heat generators, of the plurality of heat generators, including respective conductor paths of respectively different lengths,
each of the conductor paths including a main conductor path (640, 650, 660, 670) connected directly to one electrode of the plurality of electrodes and at least one branch conductor path (642, 652, 662, 672) branched from the main conductor path, to reduce differences in resistance among respective current paths of the plurality of heat generators, caused by the respective different lengths of current paths of the plurality of heat generators (col. 13 lines 36-53; col. 15 line 65- col. 16 line 4, TABLE 2; col. 24 lines 38-48);
(claim 3)	wherein a width (Wb) of the branch conductor path is larger than a width of the main conductor path (see TABLE 2, column Wb); and
(claim 16)	wherein each of the plurality of heat generators are subjected to a same number the main conductor paths (2 each), thus subjecting each of the plurality of heat generators to a substantially similar resistance (col. 15 lines 19-34).
(claims 5, 11, 17)	A fixing device (40) comprising: a first rotator (603); a second rotator (70) configured to form a nip (N) between the first rotator and the second rotator; and the heater (600) above, configured to heat at least one of the first rotator and the second rotator (Fig.2); and 
(claim 6)	further comprising: a switch (649, Fig.5) to turn on or off connection between a power supply (110) and one of the electrodes (645) (col. 12 lines 4-15).
(claims 7, 8, 12, 18)	An image forming apparatus (1, Fig.1) comprising the fixing device above. 

Regarding claim 1, Arimoto teaches the heater above, but does not explicitly suggest the branch conductor paths including a relatively lower electrical resistance per unit length than an electrical resistance per unit length of the main conductor paths. However, Arimoto discloses the resistance per unit length (i.e. R/L) of the branch part as a result effective variable (Rb=b × Lb (Wb×Hb), formula 2; Table 2; col. 19 lines 21-45) in adjusting a resistance of the branch part such that a total resistance from the electrical contact (i.e. electrode) to the end on the branch part (i.e. the resistance on the claimed conductor path) is substantially the same for all heat generating elements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the resistance per unit length of the branch conductor path, in combination to the other variables, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).

Regarding claims 2, 9 and 10, Arimoto teaches the image forming apparatus, fixing device and heater above, but does not explicitly suggest a thickness of the branch conductor path larger than a thickness of the main conductor path. However, Arimoto discloses the height (i.e. thickness) of the branch part as a result effective variable (Rb=b × Lb (Wb×Hb), formula 2) in adjusting a resistance of the branch part such that a total resistance from the electrical contact (i.e. electrode) to the end on the branch part (i.e. the resistance on the claimed conductor path) is substantially the same for all heat generating elements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the thickness of the branch conductor path, in combination to the other variables, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).
	
	Regarding claim 4, Arimoto teaches the heater above but does not explicitly teach the branch conductor path made of a material having a lower electrical resistance (i.e. resistivity) than the main conductor path.  However, Arimoto discloses a resistivity b of the branch part material as a result effective variable (Rb=b × Lb (Wb×Hb), formula 2; col. 19 lines 30-45) in adjusting a resistance of the branch part such that a total resistance from the electrical contact (i.e. electrode) to the end on the branch part (i.e. the resistance on the claimed conductor path) is substantially the same for all heat generating elements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the branch conductor path material's resistivity, in combination to the other variables, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto et al., as applied to claim 1 above, and further in view of US 2018/0246443 to Tsunoda.
Regarding claims 13-15, Arimoto teaches the image forming apparatus, fixing device and heater above but does to disclose the heater further comprising a glass protective layer as claimed.
Tsunoda discloses a fixation device and image forming apparatus wherein heater 53 includes a substrate 53a, a glass insulating layer 53b provided on the substrate, heating elements 53d including electrodes 53c formed on the layer 53b, and a protection layer 53e (Fig.3, [0041]).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the heater of Arimoto to further comprise a glass protective layer, disposed on a surface of the base, the plurality of heat generators, the plurality of electrodes and the conductor paths being are disposed on the glass protective layer, as suggested by Tsunoda’s disclosure, for at least the purpose of ensuring electrical insulation of the heat generators and conductor paths from the base.

Response to Arguments
Applicants’ arguments filed 04/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicants’ argument that Arimoto does not suggest reducing differences in resistances of the conductor paths as to reduce differences in voltages applied to the heat generators to decrease unevenness in the amounts of heat generated by the heat generators, this Examiner disagrees.  Arimoto explicitly discloses adjusting a resistance on the branch paths to uniformly apply voltage to the heat generating elements (see at least col. 14 lines 3-8, Fig.8).
Applicants argue that “the reasoning behind Arimoto was to differentiate resistance paths for two different sets of heaters (as to) enable the different heater sets to apply different heater sets to two different paper sizes”. This Examiner recognizes such features but does not agree that they distinguish the claims over prior art.  Additionally, both the reference and current application teach the aforementioned features. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.  “a branch conductor path including a relatively lower electrical resistance than that of the main conductor path”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Arlene Heredia/              Primary Examiner, Art Unit 2852                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 https://www.oed.com/search?searchType=dictionary&q=including&_searchBtn=Search (Retrieved 05/19/2021)